                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TENNESSEE
                                      WESTERN DIVISION


     BOBBY BRIGGS,                                    )
                                                      )
             Petitioner,                              )
                                                      )       No. 2:19-cv-02060-TLP-tmp
     v.                                               )
                                                      )
     STATE OF TENNESSEE,                              )
                                                      )
             Respondent.                              )


          ORDER DIRECTING PETITIONER TO COMPLY WITH 28 U.S.C. § 1915(a)(2)
                           OR PAY THE $5.00 FILING FEE


           Petitioner Bobby Briggs1 filed a pro se petition under 28 U.S.C. § 2254 and in forma

    pauperis application on January 23, 2019. (ECF No. 1.) However, Petitioner failed to either

    pay the $5.00 habeas filing fee required by 28 U.S.C. § 1914(a) or submit an application to

    proceed in forma pauperis, including a recent certification by the prison trust fund account

    officer or a current copy of the Petitioner’s inmate trust fund account statement showing a

    complete balance for the last six months, as required by 28 U.S.C. § 1915(a)(2).

           Accordingly, Petitioner is ORDERED to pay the $5.00 filing fee or submit a properly

    completed in forma pauperis affidavit demonstrating his indigency, along with an inmate trust

    fund account statement and recent certification by the prison trust fund account officer within

    thirty (30) days after the date of this order.2


1
  Petitioner, Tennessee Department of Correction prisoner number 312155, is incarcerated at the
West Tennessee Detention Facility in Mason, Tennessee.
2
  In the interest of expediting this matter, Petitioner is advised that if his inmate trust account had
a balance of at least $25.00 on the date this petition was filed, an application to proceed in forma
pauperis will be denied.
      Petitioner is notified that failure to comply with this order in a timely manner will result

in dismissal of this action without further notice for failure to prosecute pursuant to Federal

Rule of Civil Procedure 41(b).

      SO ORDERED, this 31st day of January, 2019.

                                              s/Thomas L. Parker
                                             THOMAS L. PARKER
                                             UNITED STATES DISTRICT JUDGE




                                                 2
